Citation Nr: 1515012	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  06-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability with sciatica.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In June 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in September 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back during an explosion in Vietnam when he was thrown, twisted his back, and landed on his back.  He states that he has had continuous back pain since that time.  

On October 8, 1970, the Veteran sustained metal fragment wounds to the back with no nerve or artery involvement.  He was hospitalized for six days and returned to duty.  (See DA Form 8-275-3.)  An October 29, 1970 radiographic report reflects that the Veteran had a complaint of low back pain.  The report reflects findings of "lordosis, [spina] bifida occulta S1."

After the October 1970 complaint, the Veteran served for another two and a half years with no additional complaints of, or treatment for, the back, although, he had other non-related complaints.  (He sought treatment for a variety of other disabilities (lower quadrant cyst/lipoma (January, March , April 1973); hurt leg on jump (March 1972); chest/rib pain (April, May, October 1972); and ankle pain after stepping in a hole (November 1972).)  

The Veteran's April 1971 report of medical history reflects that he denied back trouble, although, he noted a history of other conditions.  His April 1971 (flight physical) and 1973 (separation/ETS) reports of medical examination reflect that his spine was normal upon examination.  

The claims file contains opinions based on the Veteran's reported history of continuous pain since the October 1970 incident.  The Veteran's statements that he twisted his back, and fell on his back in October 1970 are consistent with his service.  The Veteran, who has been awarded the combat infantryman's badge, is entitled to the "combat presumption" of 38 U.S.C.A. § 1154(b).  However, the lack of back treatment despite seeking treatment for other disabilities, denial of back trouble in 1971, and normal examinations in 1971 and 1973, raises questions as to whether the Veteran is credible as to continuous pain since October 1970.

Post service, the Veteran reported vague numbness in the back when he turns over and occasional darting pain (April 1977); and had complaints of back pain more than a decade after separation from service (e.g. April 1989, April 1992 (VA Form 1010M Medical Certificate), and January 1993 (VA Form 10-0043a Medical Record Service Treatment Plan)).  The January 1993 report reflects that x-rays were "essentially [within normal limits] - mild degenerative O's"; the Veteran was diagnosed with myofascial low back pain.  

A 2012 VA examiner stated that x-rays were ordered in April 1992 but did not appear to have been actually taken; thus, it appears that the 2012 VA examiner did not review the January 1993 report.  The 2012 VA examination report reflects the opinion of the examiner that the Veteran's back disability is less likely than not due to service.  The examiner stated that he reviewed the claims file, and his report does reflect an extensive review of the claims file; however, he did not discuss the 1970 finding of spina bifida occulta or the January 1993 x-ray notation noted above.

The evidence reflects that the Veteran has been in receipt of Social Security Administration (SSA) disability compensation since at least 1989.  SSA records are not associated with the claims file.  Thus, the Board finds that SSA records should be obtained and associated with the claims file. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Thereafter, VA should obtain a supplemental clinical opinion.  The clinician should consider the above noted records, and should discuss, if pertinent, the severity of the Veteran's disability in 1993 as it relates to the Veteran's age at that time, and the history of trauma in October 1970.  The clinician need not consider the Veteran's statements as to chronic pain in service, as the Board find that the Veteran is less than credible as to such; however, the Veteran's statement that he twisted and fell on his back in October 1970 should be considered credible by the clinician.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of all agency records, if any, which granted or denied the Veteran benefits, including all medical records used to make a decision. 

2.  After completion of the foregoing, obtain a supplemental opinion to the January 2012 VA examination report as to whether it is as likely as not that the Veteran has a current back disability causally related to service.  The clinician should consider the entire claims file, to include: a.) the October 29, 1970 radiographic report which reflects that the Veteran had a complaint of low back pain, and a finding of "lordosis, [spina] bifida occulta S1"; and b.) the January 1993 (VA Form 10-0043a Medical Record Service Treatment Plan) which reflects that x-rays were "essentially [within normal limits] - mild degenerative O's", and the diagnosis of myofascial low back pain.  

The clinician should discuss, if pertinent, the severity of the Veteran's disability in 1993 as it relates to the Veteran's age at that time, and history of trauma.  

The clinician must consider as credible that the Veteran twisted his back and fell on his back in October 1970.  However, the clinician need not consider the Veteran's statements as to chronic pain since October 1970 because the Board finds that the Veteran is less than credible as to such chronicity.  

3.  Thereafter, after taking any other further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




